Citation Nr: 0029096	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1954.


This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDING OF FACT

The veteran's left shoulder disorder is manifested 
principally by arthritis confirmed by x- ray, motion of the 
arm that is more nearly limited to the shoulder level than to 
within 25 degrees of the side, recurrent dislocations, mild 
weakness and pain on motion and at rest.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for the left shoulder disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59 
and 4.71, Diagnostic Codes 5201, 5202 (1999


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran was granted service connection for recurrent 
dislocation of the left shoulder, post operative, evaluated 
as 20 percent disabling, in a rating action in July 1954.  
The 20 percent rating has remained in effectsince that time.

VA x-rays of the left shoulder in July 1989 disclosed 
probable calcific tendintis and degenerative changes in the 
acromioclavicular joint and shoulder joint proper.  There was 
a prominent groove over the head of the humerus which the 
radiologist indicated was often seen with recurrent shoulder 
dislocation.  

The veteran underwent a VA joint examination in April 1999.  
He claimed continuous recurrent progressive left shoulder 
pain since surgery was performed in service.  Testing in 1991 
had revealed a rotator cuff tear without Hill Sachs 
deformity.  He now had near constant pain, which he rated as 
5 on a scale from 0-10.  Weakness, stiffness, and instability 
was associated with this pain.  He denied swelling or 
locking.  Current treatment included sleeping pills at night 
and Tylenol for the pain.  He stated that this was effective.  
Precipitating factors for his discomfort included prolonged 
bed rest and activities.  Alleviating factors included 
temporary rest and the use of Tylenol.  He stated that he had 
flare-ups of his left shoulder pain related to activity and 
weather changes.  This discomfort was typically alleviated 
within hours.

The veteran did not use any type of slings, braces, crutches 
or supports.   He was right handed.  He had recurrent 
dislocations which were self reduced.  He had not had to 
visit the emergency room for relocation.  He stated that this 
discomfort affected his activities of daily living.  He was 
able to plant a garden but it took 3-4 days to accomplish 
this.  He was able to mow the yard although it took 2-3 days.  

On physical examination of the left shoulder, mild deltoid 
atrophy was noted.  The veteran had a 16 and 1/2 centimeter 
scar.  There was no tenderness upon palpation of the scar.  
He had a 1+ tenderness upon palpation of the biceps tendon in 
the lateral bursa region.  He had forward flexion to 80 
degrees and 90 degrees with pain.  Abduction was to 70 
degrees without pain and 80 degrees with pain, passive range 
of motion.  Left shoulder flexion was to 95 degrees.  
Abduction was to 90 degrees.  His strength was 4/5 with left 
shoulder abduction and flexion and resisted supination.  
Internal rotation was limited to 60 degrees and external 
rotation to 40 degrees.  He had a positive apprehension sign.  
He had some laxity when rotating his humoral joint.

The examiner's opinion was that the veteran's functional loss 
and limitation was due to pain and the rotator cuff tear.  He 
had good grip strength and his biceps and triceps musculature 
was 4+/5 in the left upper extremity.  His wrist flexion and 
extension was 4+/5 and his intrinsic musculature of his 
fingers was 5/5.  

The examiner gave the veteran a light residual functional 
capacity.  Under a light residual function capacity, he 
should be able to occasionally lift 20 pounds and frequently 
lift ten pounds.  He should be able to sit, stand, or walk 
six hours of an 8 hour day with appropriate rest periods.  He 
should avoid overhead work.  He should avoid work on heights, 
unprotected heights, ladders, ropes, scaffolds and around 
dangerous and moving machinery.  He should only occasionally 
do power or repetitive work with the left upper extremity.  
The diagnoses were: chronic left shoulder pain/strain; 
degenerative joint disease of the left shoulder; rotator cuff 
tear left shoulder; status post surgery.

Legal Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination.   
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record  and 
to explain the reasons and bases for its conclusion.

The veteran's (minor) left shoulder disorder has consistently 
been rated under Diagnostic Code 5202 which provides for a 20 
cent percent evaluation for the minor extremity with 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements or with 
infrequent episodes and guarding of movement only at the 
shoulder level.  In addition, a 20 percent rating is assigned 
under this diagnostic code for malunion of the humerus with 
moderate or marked deformity.  A 40 percent rating 
contemplates a fibrous union with impairment of the minor 
humerus.  

Arthritis, confirmed by x-ray, is rating for limitation of 
motion of the joint affected.  Diagnosticc Code 5003.

Diagnostic Code 5201 provides for a maximum 30 percent rating 
for the minor extremity with limitation of motion of the arm 
to 25 degrees from the side.  A 20 percent rating 
contemplates limitation of the arm midway between the side 
and shoulder level.  

38 C.F.R. § 4.71, Plate I shows that normal shoulder forward 
elevation (flexion) is from 0 degrees to 180 degrees.  Normal 
shoulder abduction is from 0 degrees to 180 degrees.  Normal 
external rotation is from 0 degrees to 90 degrees.

The medical evidence reflects that the veteran reports 
recurrent dislocations of the shoulder.  He does not, 
however, show fibrous union of the humerus.  Accordingly, he 
is not entitled to a rating greater than 20 percent under 
Diagnostic Code 5202.

With respect to Diagnsotic Code 5201, there is some ambiguity 
in the record with respect to his ability to abduct the 
shoulder, but it is clear that motion of the arm is more 
nearly to the shoulder level than to within 25 degrees of his 
side.  Accordingly, he is not entitled to a rating greater 
than 20 percent under Diagnostic Code 5201.

In addition, the objective evidence shows arthritis of the 
shoulder confirmed on x- ray.  There is also mild weakness of 
the shoulder muscles, pain on motion and at rest and reports 
of exacerbations of symptoms associated with activity and 
weather changes.  In view of these findings, the Board is of 
the opinion that the arthritis of the shoulder with 
associated weakness, pain and flare- ups warrants an 
additonal 10 percent rating persuant to 38 C.F.R. §§ 4.40. 
4.45 and 4.59.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the combined rating for the shoulder disability 
is 30 percent.  38 C.F.R. § 4.25.



ORDER

An combined rating of 30 percent for the left shoulder 
disorder is granted, subject to the law and regulations 
controlling monetary awards



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

